Citation Nr: 0908521	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-15 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  The case was previously before 
the Board in May 2008, when it was remanded for examination 
of the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The criteria for rating skin disorders are numerous, 
detailed, and specific.  Because of this, detailed 
information must be obtained during a VA examination in order 
to rate many skin disorders.  In May 2007, the veteran 
indicated that his condition flares up several times a year, 
and that it has become worse.  The Board had remanded the 
case to the RO in May 2008 in order to obtain a detailed VA 
dermatology examination, specifying criteria for the examiner 
to report.  Unfortunately, the VA examiner did not report the 
criteria requested and so that dermatology examination report 
does not meet the requirements of the Board's remand.  In 
light of the above, remand for corrective action is required.  
RO compliance with a remand is not discretionary.  When an RO 
fails to comply with the terms of a remand, another remand 
for corrective action is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  As had been the case in May 2008, there 
appears to be ongoing treatment, so any recent VA treatment 
records since June 2008 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his 
pseudofolliculitis barbae from the 
Little Rock VA treatment facility, 
dated since June 2008.  

2.  Thereafter, schedule the veteran 
for a VA dermatology examination.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report.  

The examiner should identify and 
describe in detail all residuals 
attributable to the veteran's 
service-connected pseudofolliculitis 
barbae.  

The examiner is asked to determine 
whether, due to the pseudofolliculitis 
barbae, there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of any features or paired 
sets of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips), or;

Any characteristics of disfigurement 
due to pseudofolliculitis barbae, 
including: a scar 5 or more inches (13 
or more cm.) in length; scar at least 
one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar 
elevated or depressed on palpation: 
scar adherent to underlying tissue; 
skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39-
sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin 
indurated and inflexible in an area 
exceeding six square inches (39- sq. 
cm.).; or

Whether 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas are affected by 
pseudofolliculitis barbae; or whether 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs are required 
for it for a total duration of 6 weeks 
or more during the past 12 month 
period; or 

Whether, due to the pseudofolliculitis 
barbae, there are any scars which are 
superficial, unstable (frequent loss of 
covering of skin), or painful on 
examination.  

A rationale for any opinion expressed 
should be provided.

3.  Finally, readjudicate the veteran's 
pending claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


